Citation Nr: 0841376	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefits purposes.  

2.  Entitlement to service connection for cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to January 
1963, and from March 1964 until his retirement from the U.S. 
Navy in July 1988.  He died in November 1999.  The appellant 
is claiming entitlement to benefits as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant is not the surviving 
spouse of the veteran for purposes of VA benefits.  The 
appeal also arises from a September 2002 rating decision 
which denied service connection for cause of the veteran's 
death, and an April 2003 rating decision which denied 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318.  

On her March 2003 substantive appeal, the appellant requested 
a Central Office hearing before a Veterans Law Judge; 
however, in June 2005, she withdrew her request for a 
hearing.  Therefore, all due process has been satisfied with 
respect to the appellant's right to a hearing before the 
Board.  

In May 2005, the Board determined that the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA benefits and, thus, her claims of 
service connection for cause of the veteran's death and 
entitlement to DIC benefits are without legal merit.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (CAVC or Court).  After litigation of the 
issues, the Court issued a Memorandum Decision, dated 
February 2008, vacating the May 2005 decision of the Board 
and remanding the appellant's claim for reasons which will be 
further explained herein.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  




In its February 2008 Memorandum Decision, the Court 
determined that the Board, in its May 2005 decision, 
impermissibly relied on post-decisional communications from 
the RO to determine that VA had provided the appellant with 
adequate VCAA notice regarding elements necessary to 
establish her claims.  The Court specifically noted the 
appellant had not been provided notice as to the information 
and evidence necessary to establish her status as the 
surviving spouse of the veteran, including that she must show 
that any marital separation was not the result of fault on 
her part.  See 38 C.F.R. § 3.53(a).  As a result, the Court 
remanded the claim in order for the appellant to be provided 
with VCAA-compliant notice of the evidence and information 
necessary to establish entitlement to service connection for 
cause of the veteran's death and recognition as the veteran's 
surviving spouse for DIC purposes.  

By way of background, the Board notes that the May 2005 Board 
decision was issued before the case of Mayfield v. Nicholson, 
444 F.3d 1328, 1355 (Fed. Cir. 2006), which held that the 
VCAA duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the Statement of the Case (SOC), or 
Supplemental Statement of the Case (SSOC).  Nevertheless, 
review of the record reveals the appellant has not been 
informed of the information and evidence necessary to 
establish her status as the veteran's surviving spouse for VA 
benefits purposes.  Therefore, a remand is necessary.  

In addition, during the pendency of this appeal, in March 
2006, the Court issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
There will now be the opportunity to effectuate the new 
requirements of the Court in this matter.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

Because this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c), expedited handling is 
requested.

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and 
all subsequent interpreting authority are 
fully complied with.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

a.	The appellant should be specifically 
informed of the information and evidence 
necessary to establish her status as the 
veteran's surviving spouse under 
38 C.F.R. §§ 3.50 and 3.53, as well as 
entitlement to service connection for 
cause of the veteran's death and 
entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.

2.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


